This is a bill by a contract creditor, whose debt is secured by a chattel mortgage, for discovery and relief. The relief sought is the foreclosure of a chattel mortgage, and to avoid a voluntary conveyance of the real estate described in the bill, made by the debtor to his son and codefendant. The discovery sought is in respect to the location and identity of the property covered by the chattel mortgage.
The bill is single in its purpose — to subject the property of the debtor to the satisfaction of his debt due the complainant.
The demurrers to the bill were not well taken and were properly overruled. Code 1923, §§ 6526, 7342; Rice et al. v. Eiseman Bros.  Co. et al., 122 Ala. 343, 25 So. 214; Douglass Cotton Oil Co. et al. v. Alabama Machinery  Supply Co. et al.,205 Ala. 51, 87 So. 342; Comer v. Lehman, Durr  Co., 87 Ala. 362,6 So. 264; J. E. Butler  Co. et al. v. A. G. Henry  Co.,202 Ala. 155, 79 So. 630; Hanson v. Luther, 229 Ala. 256,156 So. 771.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur. *Page 359